Order reversed on the law and facts and motion denied, and judgment modified by increasing the plaintiffs’ awards to the amount found by the jury, and as so modified judgment affirmed, with costs to respondents. Memorandum: There was sufficient evidence to justify the verdicts of the jury. In our opinion, the action of the trial count in reducing these verdicts was an improvident exercise of discretion. All concur. (Appeal from a judgment of Wyoming Trial Term for plaintiffs in an automobile negligence action. The order set aside the verdicts and granted a new trial unless plaintiffs stipulated to accept reduced amounts of recovery.) Present—MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.